               Case 5:21-cv-02759-SVK Document 16 Filed 07/12/21 Page 1 of 2




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Travis Thornton
7

8                                UNITED STATES DISTRICT COURT
9               NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
10
     Travis Thornton                              Case No.: 4:21-cv-02759-SVK
11
                    Plaintiff,                    NOTICE OF SETTLEMENT
12

13
       v.

14   Kitsap Credit Union

15                  Defendant.

16

17

18

19
            The parties respectfully notify the Court that Plaintiff and Defendant have

20
     settled all claims between them in this matter. Each party will bear its own

21
     attorneys’ fees and court costs. Defendant and Plaintiff will present dismissal

22
     documents to the court as soon as possible. The parties request that the Court retain

23
     jurisdiction for any matters related to completing and/or enforcing the settlement.

24

25
     Date: July 12, 2021                                  /s/ Elliot Gale
26                                                        Elliot Gale
                                                          Gale, Angelo, Johnson, and Pruett
27                                                        Counsel for Plaintiff
28




     NOTICE OF SETTLEMENT
              Case 5:21-cv-02759-SVK Document 16 Filed 07/12/21 Page 2 of 2




     Date: July 12, 2021                             /s/ Mark Worthge
1
                                                     Mark Worthge
2                                                    Litchfield Cavo LLP
                                                     Counsel for Defendant
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     NOTICE OF SETTLEMENT
